Brooks, J.

This case come up on a petition by defendant to establish a report. There was a trial on the merits before Walcott, J., on November 24, 1952. Defendant filed three Requests for Rulings, *8two of which were denied. A finding was made for plaintiff in the sum of $350.00 with interest.
David G. Murphy, for the plaintiff.
M. H. Goldburgh, for the defendant.
A motion for a new trial was filed November 28, and on the same day, a draft report. On January 12, 1953, there was a hearing on the draft report. The docket contains no statement as to the disposition of the motion for a new trial. Defendant was given leave on January 12, to file an amended report. There is no record of the terms, if any, as to the time of filing the amended report. The amended report was filed March ro, 1953.
On May 18, 1953, plaintiff filed a motion to disallow the report. On May 26, he filed a motion to dismiss the report. The motion to disallow was denied on June 2. On the same date, the motion to dismiss was allowed. On June 8, the petition to establish the report was filed by defendant, he "claiming to be aggrieved by the denial of Request 2 and 3 and by the finding.”
The draft report having been dismissed is not before us. Gallagher v. Atkins, 305 Mass. 261. Defendant’s remedy was to secure a report from the district court of the questions of law involved in the dismissal. The petition before us relates solely to questions of law arising out of the trial. Petition denied. Hedge & Mattheis Co. v. Shaw, 1 Legalite, No. 9, Page 6.